 1   McGREGOR W. SCOTT
     United States Attorney
 2   JEFFREY A. SPIVAK
     Assistant United States Attorney
 3   2500 Tulare Street, Suite 4401
     Fresno, CA 93721
 4   Telephone: (559) 497-4000
     Facsimile: (559) 497-4099
 5
     Attorneys for Plaintiff
 6   United States of America

 7

 8                                IN THE UNITED STATES DISTRICT COURT

 9                                     EASTERN DISTRICT OF CALIFORNIA

10

11    UNITED STATES OF AMERICA,                          CASE NO. 1:18-CR-00060-LJO-SKO

12                                       Plaintiff,      PRELIMINARY ORDER OF FORFEITURE

13                               v.

14    GABRIEL DAMIAN CORTEZ,

15                                       Defendant.

16

17           Based upon the plea agreement entered into between plaintiff United States of America

18   and defendant Gabriel Damian Cortez, it is hereby ORDERED, ADJUDGED and DECREED as

19   follows:

20           1.        Pursuant to 18 U.S.C. § 924(d)(1) and 28 U.S.C. § 2461(c), defendant Gabriel

21   Damian Cortez’s interest in the following property shall be condemned and forfeited to the

22   United States of America, to be disposed of according to law:

23                     a. Cobray M-11 9mm pistol with serial number XX-XXXXXXX;

24                     b. Fi Mod-D .380 caliber ACP pistol with serial number CPA025176; and

25                     c. All associated magazines and ammunition.

26           2.        The above-listed property constitutes firearms and ammunition involved in or used

27   in a knowing violation of 18 U.S.C. § 922(g)(1).

28   ///
     PRELIMINARY ORDER OF FORFEITURE                    1
 1           3.        Pursuant to Rule 32.2(b), the Attorney General (or a designee) shall be authorized

 2   to seize the above-listed property. The aforementioned property shall be seized and held by the

 3   Federal Bureau of Investigation in its secure custody and control.

 4           4.        a.       Pursuant to 28 U.S.C. § 2461(c), incorporating 21 U.S.C. § 853(n), and

 5   Local Rule 171, the United States shall publish notice of the order of forfeiture. Notice of this

 6   Order and notice of the Attorney General’s (or a designee’s) intent to dispose of the property in

 7   such manner as the Attorney General may direct shall be posted for at least thirty (30)

 8   consecutive days on the official internet government forfeiture site www.forfeiture.gov. The

 9   United States may also, to the extent practicable, provide direct written notice to any person

10   known to have alleged an interest in the property that is the subject of the order of forfeiture as a

11   substitute for published notice as to those persons so notified.

12                     b.       This notice shall state that any person, other than the defendant, asserting

13   a legal interest in the above-listed property, must file a petition with the Court within sixty (60)

14   days from the first day of publication of the Notice of Forfeiture posted on the official

15   government forfeiture site, or within thirty (30) days from receipt of direct written notice,

16   whichever is earlier.

17           5.        If a petition is timely filed, upon adjudication of all third-party interests, if any,

18   this Court will enter a Final Order of Forfeiture pursuant to 18 U.S.C. § 924(d)(1) and 28 U.S.C.

19   § 2461(c), in which all interests will be addressed.

20
     IT IS SO ORDERED.
21

22       Dated:      January 24, 2019                            /s/ Lawrence J. O’Neill _____
                                                       UNITED STATES CHIEF DISTRICT JUDGE
23

24

25

26
27

28
     PRELIMINARY ORDER OF FORFEITURE                        2
